Exhibit 99-1 18/11/2007 Ref: 2007-01-445657 The Securities AuthorityThe Tel Aviv Stock Exchange Ltd. www.isa.gov.il www.tase.co.il Immediate Report on distribution of a dividend Article 37(a) of the Securities (Periodic and immediate reports) Regulations, 5730-1970 1. We hereby report that on 18/11/2007, the Board of Directors of the corporation resolved to distribute a dividend. 2. The amount of the dividend to be paid is NIS 380,388,594. The dividend represents 2,286,000.00% of the issued and paid up capital 3. Com date : Ex date: Distribution date: 25/11/2007 26/11/2007 10/12/2007 4. The tax to be withheld at source: 0% companies, 20% individuals. 5. The balance of the corporation's retained earnings as defined in Section 302 of the Companies Law, 5759-1999, after the distribution which is the subject of this report, amounts to NIS 278,548,081. 6 The approval process for distribution of the dividend: Resolution of the Board of Directors of the Company. 7. Security number The amount of the dividend, in NIS, per share Currency of payment Exchange rate date 649012 22.86 NIS The amount of the dividend: NIS 380,388,594. 8. Number of treasury shares of the corporation which are not entitled to payment of a dividend and in respect of which a letter of waiver of payment of a dividend must be submitted: 0. 9. Options (non-marketable) (series B) (Security No. 6490304) – The exercise price in respect of each share will be reduced by a sum equal to the X-value, as defined in the Israeli Stock Exchange Trading Bylaws and in their concomitant directives.
